— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 5, 1984, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*837Initially, the defendant argues that the court erred in denying that branch of his omnibus motion which was to suppress a weapon found during the effectuation of his arrest. We disagree. Since the defendant failed to pursue the issue of probable cause to arrest him before the hearing court, he cannot now rely upon this issue as a ground for reversal in this court (see, People v Jackson, 118 AD2d 731).
In any event, the record reveals that the defendant, who was arrested in another person’s apartment, failed to prove that he possessed a reasonable expectation of privacy in those premises (see, People v Ponder, 54 NY2d 160; People v Delaney, 121 AD2d 650, lv denied 68 NY2d 913). Therefore, the defendant lacked the requisite standing to contest the propriety of the police action.
Similarly unavailing is the defendant’s contention that he was denied a fair trial due to the court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371). The record establishes that the trial court engaged in a balancing of the probative value and the prejudicial effect of an inquiry into the defendant’s prior felony convictions (see, People v Williams, 56 NY2d 236), and we perceive no abuse of discretion in its ruling (see, People v Pavao, 59 NY2d 282; People v Brock, 125 AD2d 401, lv denied 69 NY2d 824).
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions, including those set forth in his pro se supplemental brief, and find them to be without merit. Niehoff, J. P., Eiber, Kunzeman and Harwood, JJ., concur.